Electronically Filed
                                                         Supreme Court
                                                         SCWC-17-0000039
                                                         10-APR-2018
                                                         12:31 PM



                           SCWC-17-0000039

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                 vs.

                            JARREN LUCAS,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-17-0000039; CASE NO. 1DCW-16-0003773)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Jarren Lucas’s
application for writ of certiorari filed on March 8, 2018, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, April 10, 2018.


                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson